Order and judgment (one paper), Supreme Court, New York County, entered on January 8, 1975, unanimously modified, on the law and the facts and in the exercise of discretion, to reduce the amount of counsel fees payable to the *515respondent to $500, and otherwise affirmed, without costs and without disbursements. The respondent former wife arranged to go to Puerto Rico with her son and her new husband, who had a good job offer there. Petitioner former husband objected to his son being removed from the jurisdiction as it would interfere with his visitation rights, and initiated a special proceeding to restrain the respondent from removing the son from the jurisdiction. The parties settled the matter, and in the order setting forth the settlement terms, respondent was awarded $1,000 in counsel fees. The award was excessive as to the husband to the extent indicated. Concur —Kupferman, J. P., Lupiano, Capozzoli, Nunez and Lynch, JJ.